Citation Nr: 1723792	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  14-41 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  He was awarded a Bronze Star for meritorious service in connection with an operation during service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the RO in Winston-Salem, North Carolina.

Additional, pertinent evidence (namely VA treatment records) was added to the electronic claims file following certification of the appeal to the Board.  However, as the appeal is being remanded, the Veteran is not prejudiced by the Board proceeding without first obtaining a waiver of review by the Agency of Original Jurisdiction (AOJ). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In this regard, the Veteran was provided a VA-contracted audiological examination in September 2012.  For the reasons explained below, the Board finds that the VA-contracted opinion is not adequate and an addendum opinion is required.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As an initial matter, there is no dispute that the Veteran has a current, bilateral hearing loss disability as defined by VA regulation.  See 38 C.F.R. § 3.385.  The appeal turns on whether the current, bilateral hearing loss disability is related to service.  The September 2012 VA-contracted examiner rendered a negative nexus opinion.  
  
The September 2012 VA-contracted examiner found that there was no evidence of acoustic trauma in service, noting the Veteran's military occupational specialty (MOS) was a legal clerk and that on service separation, the Veteran had normal hearing.  However, the Veteran asserts that his MOS did not adequately describe all of the duties that he undertook in Vietnam because he served "in combat."  See October 2014 statement.  He reported that he was exposed to gunfire during various training programs as well as when he served in a combat zone in Vietnam.  He reported that in the combat zone, all personnel perform duties requiring exposure to gunfire, regardless of MOS.  

Service personnel records support the Veteran's statement that he served in a combat zone as he was awarded a Bronze Star for meritorious service in connection with military operations against a hostile force.  Of note, the Veteran is also service-connected for posttraumatic stress disorder associated with his service in Vietnam.  For these reasons, the Board finds the Veteran's statements regarding in-service military noise exposure to be credible.  See 38 U.S.C.A. § 1154(a).  

With respect to the VA-contracted examiner's finding that the Veteran did not have hearing loss on separation, the Board notes that the absence of evidence of hearing loss in service is not necessarily a bar to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

Thus, the Board finds that an addendum opinion should be obtained that considers the Veteran's in-service military noise exposure and addresses whether the Veteran's hearing loss may otherwise be related to such in-service military noise exposure notwithstanding normal audiometric findings at separation.  

Additionally, the Veteran asserts that he believes a VA doctor at Oteen (part of the Asheville VA Medical System) told him that his current hearing loss was due to service.  See Veteran's May 2012 written statement and January 2013 notice of disagreement.  VA treatment records dated from August 2003 to May 2017 are of record.  The VA treatment records confirm that the Veteran is in receipt of VA hearing aids.  However, none of the VA treatment records contain findings as to etiology of the Veteran's hearing loss.  The fact that the Veteran receives his hearing aids from VA is not in and of itself evidence of a relationship between current hearing loss and service.  In this regard, VA hearing aids are available for non-service connected hearing loss under certain circumstances.  See https://www.va.gov/opa/publications/benefits_book/benefits_chap01.asp.  

Therefore, on remand, the Veteran should be offered the opportunity to submit any additional treatment records or opinions from the VA clinician that he believes told him his current hearing loss is due to noise exposure in service.  Or, if he provides the name of the specific VA clinician, clarification should be sought from that clinician, on the Veteran's behalf. 

Further, in order to ensure that all of the pertinent treatment records are considered, any outstanding VA outpatient treatment records dated since May 2017 should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA treatment records dated since May 2017. 

2.  Invite the Veteran to submit a written opinion from the VA clinician who told the Veteran that his current hearing loss is due to service.  Alternatively, ask the Veteran to identify the specific provider who told him that his current hearing loss was related to service.  If the Veteran identifies a VA clinician, seek clarification from the clinician. 

If the Veteran identifies a private treatment provider, offer the Veteran the opportunity to complete an authorization and consent form so that records may be obtained on his behalf.  

3.  After completing steps 1 and 2 above, seek a VA audiological opinion regarding a relationship between the Veteran's current bilateral hearing loss and service.  The electronic claims files must be made available to the examiner for review.  The examiner is asked to provide an opinion on the following: 

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral hearing loss had its onset during service or is otherwise related to his service, to include exposure to military noise?  In so opining the examiner should do the following:  (1) accept as fact that the Veteran was exposed to military noise (gunfire, etc.) due to his service in a combat zone in connection with military operations against a hostile force; (2) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage; and (3) explain the significance of normal hearing at separation in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.

All opinions expressed should be accompanied by supporting rationale. 

4.  After completing steps 1 through 3, and any necessary additional development, readjudicate the claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



